        Case 5:19-cv-00459-TKW-MJF Document 19-1 Filed 01/30/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION

DIANE VENDRYES,

          Plaintiff,

v.                                               Case No.: 5:19-cv-00459-TKW-MJF

MHM HEALTH PROFESSIONALS,
LLC, d/b/a MHM Centurion,

     Defendant.
______________________________/

                  DEFENDANT’S RULE 26(a)(1)(A) DISCLOSURES

          Defendant MHM Health Professionals, LLC (“MHMHP”),1 by and

through its undersigned counsel, hereby serves its disclosures pursuant to

Rule 26(a)(1). MHMHP reserves the right to modify or supplement these

disclosures as discovery progresses.

26(a)(1)(A)(i) – Individuals Likely to Have Discoverable Information That
Defendant May Use to Support its Defenses:

          1.      Diane Vendryes
                  c/o Marie A. Mattox
                  MARIE A. MATTOX, P.A.
                  203 North Gadsden Street
                  Tallahassee, Florida 32301
                  (850) 641-8988
                  Has knowledge regarding                     Plaintiff’s    employment           and
                  resignation.


1
    Defendant is not aware of an entity named “MHM Centurion” and does not do business under such name.

ACTIVE 47334738v1
     Case 5:19-cv-00459-TKW-MJF Document 19-1 Filed 01/30/20 Page 2 of 5




        2.      Sarah Brus
                c/o Catherine H. Molloy
                GREENBERG TRAURIG, P.A.
                101 E. Kennedy Blvd., Suite 1900
                Tampa, FL 33602
                (813) 318-5700
                Has knowledge regarding Plaintiff’s        employment      and
                resignation.

        3.      Kathleen Douin
                c/o Catherine H. Molloy
                GREENBERG TRAURIG, P.A.
                101 E. Kennedy Blvd., Suite 1900
                Tampa, FL 33602
                (813) 318-5700
                Has knowledge regarding Plaintiff’s        employment      and
                resignation.

        4.      Victoria Love
                c/o Catherine H. Molloy
                GREENBERG TRAURIG, P.A.
                101 E. Kennedy Blvd., Suite 1900
                Tampa, FL 33602
                (813) 318-5700
                Has knowledge regarding Plaintiff’s        employment      and
                resignation.

        5.      Lynette Hornsby
                c/o Catherine H. Molloy
                GREENBERG TRAURIG, P.A.
                101 E. Kennedy Blvd., Suite 1900
                Tampa, FL 33602
                (813) 318-5700
                Has knowledge regarding Plaintiff’s employment.

        6.      Brandi Blocker
                c/o Catherine H. Molloy
                GREENBERG TRAURIG, P.A.
                                        2
ACTIVE 47334738v1
Case 5:19-cv-00459-TKW-MJF Document 19-1 Filed 01/30/20 Page 3 of 5
Case 5:19-cv-00459-TKW-MJF Document 19-1 Filed 01/30/20 Page 4 of 5
     Case 5:19-cv-00459-TKW-MJF Document 19-1 Filed 01/30/20 Page 5 of 5




                                   Florida Bar No. 351539
                                   Email: mccrear@gtlaw.com
                                   Catherine H. Molloy
                                   Email: molloyk@gtlaw.com
                                   Florida Bar No. 33500
                                   Email: molloyk@gtlaw.com
                                   Cayla M. Page
                                   Florida Bar No. 1003487
                                   Email: pagec@gtlaw.com
                                   GREENBERG TRAURIG, P.A.
                                   101 E. Kennedy Boulevard, Suite 1900
                                   Tampa, Florida 33602
                                   (813) 318-5700 – Telephone
                                   (813) 318-5900 – Facsimile
                                   Attorneys for Defendant

                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 27, 2019 the foregoing

document was electronically served to all counsel of record:

                               Marie Mattox
                           Marie A. Mattox, P.A.
                        203 North Gadsden Street
                        Tallahassee, Florida 32301
                          marie@mattoxlaw.com
                        michelle2@mattoxlaw.com
                         marlene@mattoxlaw.com

                                         /s/Catherine H. Molloy
                                                     Attorney




                                     5
ACTIVE 47334738v1
